 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3

 4     KEVIN KRAMER on behalf of himself, all                     Case No. 3:16-cv-07039-WHO
       others similarly situated, and on behalf of the            Consolidated with 3:17-cv-04009-JSC
 5     general public,
 6                   Plaintiffs,                                  [Assigned to the Honorable William H. Orrick]

 7           v.                                                   JUDGMENT

 8     XPO LOGISTICS, INC.; and DOES 1 – 100,
                                                                  This Document Relates To:
 9                Defendants.                                     Kramer, 3:16-cv-07039-WHO
       _______________________________________                    Ibanez, 3:17-cv-04009-JSC
10
       HECTOR IBANEZ on behalf of himself, all
11     others similarly situated, and on behalf of the
       general public
12
                     Plaintiffs,
13
             v.
14
       XPO LAST MILE, INC.; and DOES 1 – 100,
15
                     Defendants.
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                              1
     JUDGMENT                                                                              Case No. 3:16-cv-07039-WHO
                                     Consolidated with 3-17-cv-04009-JSC
 1
              Judgment is hereby entered in accordance with the Court’s April 1, 2020 Order Granting
 2

 3 Final Approval and Awarding Attorneys Fees.

 4

 5
     IT IS SO ORDERED.
 6

 7 Date: April 2, 2020                            __________________

 8                                                BY ORDER OF THE COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                                HONORABLE WILLIAM H. ORRICK

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                                     2

28   Order Granting Final                                                         Case No. 3:16-cv-07039-WHO
     Approval of Class Action Settlement and                               Consolidated with 3-17-cv-04009-JSC
     Entering Judgment
